Title: To George Washington from Major General Stirling, 29 October 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George



Dear Sir
Reading [Pa.] October 29th 1777

After leaveing Potsgrove, I could not meet with any place where I could Conveniently put up ’till I came to this place, and I find myself so much better for the Rest I had here that I intend to set out for Camp again as soon I find the Roads are passable with a Carriage; On Saturday last I sent off to Camp an Officer with 64 Men fit for Duty, there remain in this place 244 Wounded, 63 Sick & 57 Convalessents in a very few days near 100 More of them may be sent to Camp. I am your Excellency’s Most Obedient Humble Servant

Stirling,


Poor Smith D.A.G. is dead of his Wound
Leiut. Baylor recovering fast
Major Clow very Ill
Leiut. Randolph better



P.S. I take the Liberty of encloseing a Memorandum of a few thoughts which have Occurred to me, for your Excellency’s peruseal.

